MEMORANDUM**
Christopher Isaac Natividad appeals his 262-month sentence following his guilty plea to distribution of methamphetamine within 1,000 feet of a private elementary school and possession with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 860(a) and 841(a)(1).
Natividad argues that the district court failed to make adequate findings in rejecting his claim of sentencing entrapment or manipulation by undercover officers. The record, however, is clear that the court exercised its discretion not to make a downward departure. Such a discretionary decision is unreviewable. See United States v. Romero, 293 F.3d 1120, 1126 (9th Cir.2002), cert. denied, 537 U.S. 1144, 123 S.Ct. 948, 154 L.Ed.2d 844 (2003).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.